PNG
    media_image1.png
    165
    165
    media_image1.png
    Greyscale

United States Patent and Trademark Office

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/969,277
Filing Date: May 02, 2018
Appellant: Capital One Services, LLC
Inventors: Kumar et al.



__________________
Joseph W. Wolfe
Registration No. 73,173
For Appellant


EXAMINER’S ANSWER







(I) Grounds of Rejection to be Reviewed on Appeal

Claim Rejections - 35 USC § 101
	
(A)	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4, 6, 8-13, 15-16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(II) BACKGROUND AND SUMMARY
	The present application is in the field of presenting a personalized advertisement to  a user on the internet.
	The presentment of personalized ad or marketing content is achieved via a management entity that aggregates or logs user visits at one or more entities associated with the management entity using an identifier which is linked/mapped with log-in identifier (which serve as identifier to retrieve indexed user data in order to present tailored ads based on user's gathered data) and transfers user data to a remote third party which is responsible for managing ad spaces on third party webpages and carrying out an auction for third party ad spaces when a user visits one of the third party web pages. The remote third party ad server  initiates a bidding process for advertisement space in a third party webpage requested by the first client/user associated with the visitor identifier that was won by the entity associated with the management entity, then user's logged data associated with mapped identifiers is retrieved to serve a personalized or tailored advertisement to user.


"6.	As per "Claim Rejections - 35 U.S.C. § 101" arguments, the Examiner respectfully disagrees. 
	The Applicant argues as follows:

	"As the Applicant has maintained throughout prosecution, the claimed invention certainly provides an improvement over conventional computing environments. Applicant's originally filed specification describes the current state of the art related to advertisement serving over the Internet. Specifically, conventionally, an advertisement server (e.g., Google's third party ad server) may initiate a bidding process among various advertisers for the advertisement space on the web page. Following the bidding process, the advertisement server may provide a generic advertisement to the web browser for the application. The Applicant's claimed invention eliminates the need for an entity to rely on traditional third party advertisement servers in the computing environment by routing the advertisement request directly to a computing system associated with the entity. This allows the entity to have more control over use of their advertisements, as well as allowing the entity to customize or tailor the advertisement more closely to a user device requesting the advertisement. Under any metric, this certainly constitutes an improvement to "other technology or technical field."

	Examiner's response (i): However, contrary to Applicant's assertions the Examiner had previously explained that several actors are to be connected via a network to deliver a customized to a user, which first under prong one without a doubt pertains to certain methods of organizing human activity, and under prong two merely associating a business idea or scheme which entails data gathering via generic network user identifiers by a management entity when user visits a website/webpage of an entity associated/partnered. Next, gathered data is then passed onto another actor/player/entity that conducts an auction and based on the winner being an entity associated/partnered with the management entity, a custom ad is provided based on mapped identifiers which are utilized to gathered data. However, this is merely (A) (i) parsing and comparing data (Berkheimer); (ii) collecting and comparing known information (Classen); (iii) obtaining and comparing intangible data (CyberSource) such that tailored content based on gathered information about the user can be provided upon entity winning an auction and having Int. Ventures v. Cap One Bank ‘382 patent). Accordingly, contrary to the Applicant's assertion, a commercial concept as noted above, fails to provide an improvement to "other technology or technical field" when additional elements are evaluated properly."
	Accordingly, as apparent from the foregoing the inventive concept is that of serving tailored ads by carrying out a business process such collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); and creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent)  - similarly here user's visits at management entity associated one or more entities are logged or collected and indexed such that upon winning an auction, for which management entity coordinates or partners with a remote third party that manages third party ad spaces/inventory and carries out the auction/bidding process, a personalized ad can be ultimately served to the user/client.
(III) Response to Arguments
	(A) The Appellant particularly argues Step 2A, Prong One on pages 7-8 of the Appeal Brief.
	Examiner's response to (A): The Examiner notes the Final Rejection page 3 clearly sets forth the proper analysis being reproduced below based on which the analysis was conducted under step 2A prong one, which the Appellant without particularly noting any claim language as recited in the claim - in a conclusory manner finds "incorrect"; "overbroad interpretation of the claim language and the USPTO's eligibility guidance" The Examiner respectfully disagrees.
	"Under step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are 
	Next, per 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter PSMEG) to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application."
	
	Next, even under 35 U.S.C. 101 the claims MUST be given their broadest reasonable interpretation in light of the as-filed specification. Regarding "Instead, as provided below, the Appellant's claim includes several limitations that fall outside of the certain methods of organizing human activity grouping" the Examiner notes that additional elements are to be considered individually and in combination under prong two, however the ultimate conclusion is based on collective analysis under prong one and prong two, i.e. considering step 2A (prong one + prong two) as a whole to decide whether the claims are "directed to" an abstract idea. Accordingly, the Examiner respectfully maintain that a proper step 2A prong one analysis in line with 2019 PEG guidances and supreme court ruling which considers abstract recitation based on which an abstract grouping is ascertained was performed in the Final Rejection by the Examiner. 
	Accordingly, as apparent from the foregoing and contrary to the Appellant's arguments, a proper analysis under step 2A prong one in line with the requirements of 2019 PEGs was carried out. 

	(B) The Appellant particularly argues Step 2A, Prong Two on pages 8-20 of the Appeal Brief.
	Examiner's response to (B): The Examiner notes the Final Rejection pages 6-9 as setting forth the proper analysis under step 2A prong two, note as follows:
"Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 Revised PSMEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole."
	Next on pages 9-11 of the Appeal Brief the Appellant argues "(1) Evaluate the specification to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement" the Examiner respectfully disagrees with the Appellant's explanation of "conventional" in view of the as-filed specification and notes "(II) BACKGROUND AND SUMMARY." Further, if Appellant intends to argue well-understood, routine, or conventional per 2019 PEG that is to Viewed as a whole, these additional claim element(s) do not one or more additional elements (prong two) to integrate the abstract idea (prong one) into a practical application. Thus they fail to provide any an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; an additional element effects a transformation or reduction of a particular article to a different state or thing; and an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception." Therefore, this argument is unpersuasive.
	Next the Appellant argues on pages 11-12 "2) Evaluate the claims to ensure that the claim itself reflects the disclosed improvement" however see MPEP 2106.04(d) under section "2106.04(d) Integration of a Judicial Exception Into A Practical Application" note "In addition, a MPEP §§ 2106.05(b), 2106.05(c), and 2106.05(f)." - thus a business scheme no matter how elaborate is not an evaluation under step 2A prong two rather that would fall under abstract recitation prong one analysis and would be considered as certain methods of organizing human activity. The Examiner disagrees with the Appellant's limited assessment of the Examiner's analysis to simply "apply it" and calling it a dismissal. Rather, the Examiner found the additional elements, which the Appellant fails to note, as generic as they are explained at a high level of generality merely being utilized as generic computer components to execute "apply it" instructions and execute the idea in  a technical network based communication environment, see the Final Rejection pages 7-8.
	Next the Appellant mentions MPEP 2106.05(f) and individually argues 3 points as follows: on pages 13-14 of the Appeal Brief "(1) Whether the claim recites only the idea of a solution or outcome"; on pages 14-15 "(2) Whether the claim invokes computers or other machinery merely as tools to perform an existing process"; and on pages 15-16 "(3) The particularity or generality of the application of a judicial exception."
	However, regarding (1) above note the Examiner respectfully disagrees because the courts have already found that (A) (i) parsing and comparing data (Berkheimer); (ii) collecting and comparing known information (Classen); (iii) obtaining and comparing intangible data (CyberSource) such that tailored content based on gathered information about the user can be provided upon entity winning an auction and having requisite gathered user data, note (B) Int. Ventures v. Cap One Bank ‘382 patent). Accordingly, contrary to the Applicant's assertion, a commercial concept as noted above, fails to provide an improvement to "other technology or technical field" when additional elements are evaluated properly."
	Accordingly, as apparent from the foregoing the inventive concept is that of serving tailored ads by carrying out a business process such collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); and creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent)  - similarly here user's visits at management entity associated one or more entities are logged or collected and indexed such that upon winning an auction, for which management entity coordinates or partners with a remote third party that manages third party ad spaces/inventory and carries out the auction/bidding process, a personalized ad can be ultimately served to the user/client.
	Regarding (2) above the Examiner finds the Appellant’s argument unpersuasive because as explained in the Final Rejection note "As would be apparent to a person with ordinary skill, the foregoing additional elements are generic. They are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed spec. para. [0035]-[0046] and [0075]-[0086]. Further, the claims appear to be implementing a commercial solution to a commercial problem of providing customized ads, see at least as-filed spec. para. [0001]-[0002]; [0039]; [0042]-[0043]; [0046]; see claims 3, 10, 16-17 note "bid" or "bidding", not a technical one."
specificity, which fails to particularly note any additional element and simply reproduces entire claim, the Examiner finds the Appellant’s argument unpersuasive because once again see MPEP 2106.04(d) under section "2106.04(d) Integration of a Judicial Exception Into A Practical Application" note "In addition, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception. See MPEP §§ 2106.05(b), 2106.05(c), and 2106.05(f)." - thus a business scheme no matter how elaborate is not an evaluation under step 2A prong two rather that would fall under abstract recitation prong one analysis and would be considered as certain methods of organizing human activity.
	Next the Examiner finds the arguments by the Appellant on pages 16-20 of the Appeal Brief unpersuasive because merely confining the abstract concept or idea using generic computing device such as server executing "apply it" instructions to deliver a personalized ad in partnership with other actors based on result of an auction and through gathering and retrieving data fails to  provide a technical improvement to technical problem rather confines the idea to a technical network based communication environment e.g. Internet. 
	Further the Examiner is aware of the determination of well-understood, routine, or conventional is limited to step 2B and excluded from step 2A prong two. The Appellant appears to improperly and erroneously equate generic in view of high level recitation of the additional elements as determined by the Examiner based on the as-filed specification as set forth under step 2A prong two analysis to well-understood, routine, or conventional, note page 17 of the Appeal Brief "In other words, whether the Appellant's claim includes generic, well-understood, which again is improper and erroneous. Further, the Examiner's analysis is based on factors to be evaluated under step 2A prong two for determination of whether the abstract idea is integrated into a practical application or not as clearly set forth on pages 6-9 of the Final Rejection and in line with analysis to be conducted per 2019 PEGs . Accordingly, the Examiner finds the Appellant's arguments in view of Example 42 (which has no technical bearing on the instant application as the inventions and facts of instant application are different) and "well-understood, routine, or conventional" unpersuasive.
	Additionally, the Examiner had explained on pages 15-17 of the Final Rejection "However, as apparent from above, the Applicant's argument which on one hand acknowledges "While the Applicant acknowledges that novelty and non-obviousness are not factors for eligibility, they certainly contradict the Office's statement that the claims involve a general linking of the abstract idea to a technical environment." yet appears to still argue in view of art and/or novelty - which is erroneous. 	As provided previously, note (i) "although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for "an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself." Alice, 134 S. Ct. at 2355. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct. at 1304." 
	Also, see (ii) cxLoyalty, Inc. v. Maritz (Fed. Cir. 2021) note "Maritz attempts to distinguish claim 16 at both steps one and two on the basis of its added requirement that the GUI “is able to convert vendor-related information into information formatted for the GUI, which GUI-formatted information may then be provided to the claimed participants.”
Maritz argues that the added limitation constitutes a technological solution to a technological problem. However, Maritz does not contend that the claimed invention improves the use of 
At the trial, Maritz presented unrebutted expert testimony that the information conversion was not “well-understood, routine, or conventional.”  On appeal, the Federal Circuit gave no weight to that conclusory testimony and rather found that the testimony did not actually present anything to support the conclusion other than an argument that the invention as a whole was novel.  “But, as explained previously, our cases are clear that a patent claim is not eligible under § 101 merely because it recites novel subject matter.”"
	Additionally, as noted above, see Examiner's response (i), based on the business process or commercial interactions to be undertaken by the actors involved, the claimed process is indeed a general linking of certain methods of organizing human activity to a technical environment when the additional claim element(s) which are utilized to carry out "apply it" instructions and confine the abstract idea to a technical environment are evaluated properly. Here, the additional elements, they clearly fail to provide an improvement in the functioning of a computer, or an improvement to other technology or technical field; an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; an additional element effects a transformation or reduction of a particular article to a different state or thing; and an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
	Also, regarding not trivial and creative ingenuity, the Examiner once again notes and emphasizes that evaluation under prong two is that of additional elements and based on that it is apparent that they are utilized for, once again note "However, this is merely (A) (i) parsing and Berkheimer); (ii) collecting and comparing known information (Classen); (iii) obtaining and comparing intangible data (CyberSource) such that tailored content based on gathered information about the user can be provided upon entity winning an auction and having requisite gathered user data, note (B) tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). Accordingly, contrary to the Applicant's assertion, a commercial concept as noted above, fails to provide an improvement to "other technology or technical field" when additional elements are evaluated properly." - as set forth in Examiner's response (i). Accordingly, the Examiner respectfully finds the Applicant's arguments unpersuasive." Thus, the Examiner also finds the Appellant's attempt to argue in view of prior art and/or novelty unpersuasive.
	Accordingly, as apparent from the foregoing and contrary to the Appellant's arguments, a proper analysis under step 2A prong two in line with the requirements of 2019 PEGs was carried out. 
	Therefore, the examiner respectfully requests that the Appellant's arguments against step 2A prong one analysis should be found unpersuasive.
	
	(C) The Appellant particularly argues Step 2B, Prong One on pages 20-22 of the Appeal Brief.
	Examiner's response to (C): The Examiner notes the Final Rejection pages 9-13 as setting forth a proper analysis as to why the claims fail to contain any additional element, when considered both individually and as a combination, "significantly more."
	The Appellant fails to point to any additional elements with particularity and simply generally notes on pages 20-22 that the claim include "additional elements" that somehow result in "(1) Improvements to the technical field" and particularly notes "improves the field of technical field"; and "(2) Specific limitations that confine the claim to a particular useful application" and particularly notes "include specific limitations that confine the claims to a particular useful application. For example, rather than merely attempt to claim a result, the present claims describe, in great detail, how the result ( e.g., customized advertisements) are provided to end users" discusses the claimed process generally prior to concluding that "Such limitations work in conjunction to provide a series of unconventional steps for serving an advertisement to a user. In particular, the present system acts directly contrary to conventional advertisement computing environments by injecting a series of additional steps that allow entity systems to generate customized advertisements to end users in real-time without disrupting the webpage serving process. In this manner, the Appellant's claims indeed include a combination of several limitations, as detailed above, that amount to unconventional steps that confine the claim to a particular useful application." 
	The Examiner finds the above unpersuasive because the Appellant, once again, fails to particularly note any additional element and simply generally argues. However, as already explained under step 2A prong two such use of generic computing components described at a high level of generality for executing "apply it" instructions to carry out an abstract idea in a technical network based communication environment, e.g. Internet not only fails to integrate the abstract idea into practical application, but also fails to provide "significantly more". Further, the Examiner explained (A) Next, in view of compact prosecution, the Examiner also provides citation to publications that demonstrate well-understood, routine, conventional nature of internet based tracking of a user across the web or internet by hashing and associating identifiers with the user, which aids in user specific data gathering or indexing to provide customized or "(i) Network such as Internet based tracking technology to gather user data:" and "(ii) Hashing identifiers:" are well-understood, routine, or conventional, note the Final Rejection pages 9-13.
	Accordingly, as apparent from the foregoing, a proper analysis under step 2B in line with the requirements of 2019 PEGs was carried out. 
	Therefore, the examiner respectfully requests that the Appellant's arguments against step 2B should be found unpersuasive.
Therefore the examiner respectfully requests that 35 USC 101 rejection be affirmed. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Dipen Patel
/D. P./
/DIPEN M PATEL/
            Examiner, Art Unit 3688                                                                                                                                                                                            
Conferees:
/KAMBIZ ABDI/            Supervisory Patent Examiner, Art Unit 3688                                                                                                                                                                                            
/Vincent Millin/
Appeal Practice Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.